Citation Nr: 0826345	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  04-07 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1967 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in June 2002 by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for entitlement to service connection for 
PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this appeal.

The Board's review of the claims file reveals that further 
development on the matter of entitlement to service 
connection for PTSD is warranted.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2007).

The veteran contends that he developed PTSD after exposure to 
rocket attacks while stationed in Vietnam.  Service personnel 
records confirm that the veteran was stationed at Danang, 
Vietnam from May 1968 to June 1969 and assigned to Marine Air 
Group 11, 1st Marine Air Wing.  His record of service 
indicates that his primary duty in Vietnam was as a guard.  A 
combat history - expeditions log notes that the veteran was 
awarded the Vietnam Service Medal in June 1969.  In a 
February 2002 statement the veteran indicated that he 
experienced rocket attacks in 1968 on June 29; July 23 and 
27; August 23, 27, and 31; September 2, 4, 18, and 29; and in 
1969 on January 22, and February 23 and 25.  The RO should 
assist the veteran in attempting to verify his claimed 
stressors.

Reference is made to VA Training Letter 07-02 (2007) which 
provides information on verifying claimed in-service 
stressors.  It does not appear that the RO utilized the 
instructions provided in the letter and the enclosures to 
verify the veteran's combat stressors. 

In particular, the RO should undertake a review of unit 
records or histories to attempt to verify whether the 
veteran's unit was attacked by the enemy while he was 
assigned to the Marine Air Group 11, 1st Marine Air Wing in 
Danang, Vietnam from May 1968 to June 1969.  In Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the Court held that a 
veteran need not corroborate his actual physical proximity to 
(or firsthand experience with) and personal participation in 
rocket attacks while stationed in Vietnam.  See also Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather, an appellant only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his or her personal exposure).  In Pentecost, the 
veteran submitted unit records and unit records placing his 
unit at the site of the rocket attacks, while in, Suozzi, the 
veteran submitted radio logs of transcripts describing the 
stressful events involving his unit.

A review of the veteran's service treatment records reveals 
that the veteran was psychiatrically normal on enlistment 
examination in April 1967.  A November 1969 psychiatry 
consultation note indicates that the veteran was referred by 
the chaplain's office for evaluation due to marital 
difficulties, but no evaluation followed.  A July 1970 note 
indicates that the veteran was discharged without a medical 
examination due to administrative error. 

Post-service progress notes prepared by a counselor, M. J., 
M. A., R. C. T., from the Morgantown Veterans Center dated 
from September 1995 to March 2000 indicated that the veteran 
attended individual and group therapy sessions there.  

A February 2002 letter from a private doctor, P. W., M. D., 
indicated that the veteran had been under her care since 
November 2000 for treatment of bipolar disorder, intrusive 
suicide thoughts, anxiety disorder, panic attacks, PTSD, and 
attention deficit disorder.

A May 2002 VA PTSD examination report indicated that the 
examiner reviewed the veteran's claims file, including 
service personnel and treatment records, and administered 
psychometric tests and clinical interviews.  The veteran 
reported that he served as a guard at the perimeter of a base 
camp in Vietnam and that rockets were incoming on a regular 
basis, some landing approximately 100 yards from him.  The 
examiner diagnosed several mental disorders that did not 
include PTSD.  The examiner explained that while the veteran 
did report symptoms that could fit the PTSD diagnosis, most 
of these could also represent other mental health problems.  
He further indicated that the veteran's limited involvement 
with traumatic events in the military, in combination with 
what appeared to have been a troubled Marine Corps career, 
suggested personality/characterological problems in addition 
to a rather lengthy history of depression and poor to 
inadequate adjustment to change.  The examiner concluded that 
he could not justify a diagnosis of PTSD based on this 
assessment and the available information.

A March 2004 letter from a private counselor, S. B., M. A., 
L. P. C., who is a colleague of P. W.'s, indicated that she 
had been counseling the veteran twice a month or more since 
November 2000 and that he was being treated for chronic, 
unstable bipolar disorder and chronic PTSD.  The counselor 
indicated that she had gotten to know the veteran fairly 
well, had seen his functioning over time, and had reviewed 
his military records.  Then, the counselor described how she 
believed that the veteran's experiences fit each criterion of 
a PTSD diagnosis.  The RO should attempt to obtain the 
veteran's private treatment records from S. B. and P. W. from 
November 2000 to the present.



Accordingly, the case is REMANDED for the following actions:

1.  Additional development regarding the 
claimed stressors should be undertaken 
pursuant to VA Training Letter 07-02, as 
well as employing the stressor 
verification site added to VA's "Rating 
Job Aids" webpage on August 9, 2007.  
Thereafter, if further development beyond 
VA's capabilities is required, this 
REMAND, copies of the veteran's service 
personnel records, and any stressor 
statement submitted, should be sent by the 
RO to the Marine Corps Historical Center, 
the Commandant of the Navy and Marine 
Corps and any other appropriate source in 
an attempt to obtain data to verify the 
veteran's claimed stressors.

The veteran's claimed stressful incidents 
include experiencing rocket attacks while 
on guard duty in Vietnam in 1968 on June 
29; July 23 and 27; August 23, 27, and 31; 
September 2, 4, 18, and 29; and in 1969 on 
January 22, and February 23 and 25.  To 
the extent feasible, a review should be 
undertaken of morning reports, battalion 
records, staff daily journals, unit 
histories, after actions reports, 
operational reports - lessons learned, and 
command chronologies, all for the purpose 
of obtaining data to confirm the existence 
of the veteran's in-service stressors.  
The RO should specifically request copies 
of Command Chronologies of the Marine Air 
Group 11, 1st Marine Air Wing from the 
months of June to September 1968 and 
January to February 1969.  Once received, 
any documents must be reviewed in detail 
for purposes of stressor verification and 
associated with the veteran's claims 
folder.

2.  Following receipt of additional data 
from the Marine Corps Historical Center, 
the Commandant of the Navy and Marine 
Corps, and/or any additional source, as 
well as the completion of any additional 
development suggested by the any of the 
aforementioned organizations, the RO must 
prepare a report detailing the nature of 
any in-service stressful event(s), 
verified by the data on file.  If no 
stressor is verified, the RO should so 
state in its report.  In addition, the RO 
must also determine separately whether the 
veteran engaged in combat with the enemy 
during his period of service in Vietnam.  
The report and/or determination relating 
to each of the foregoing must then be 
added to the claims file.

3.  After the veteran signs the appropriate 
releases, the AMC/RO should attempt to 
obtain and associate with the claims file 
the private treatment records from P. W., 
M. D. and from S. B., M. A., L. P. C. from 
November 2000 to the present.  All attempts 
to procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be inserted 
in the file.  The veteran is to be notified 
of unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

4.  Thereafter, and only if one or more in-
service stressors that has been verified or 
otherwise accepted as factual if determined 
to have occurred in combat per 38 U.S.C.A. 
§ 1154 (West 2002), the veteran is to be 
afforded a VA medical examination by a 
physician in the specialty of psychiatry.  
The purpose of such examination is to 
ascertain the nature and etiology of the 
veteran's claimed PTSD.  The veteran's 
claims folder in its entirety is to be 
furnished to the psychiatrist for use in 
the study of this case.  Such examination 
is to include a review of the veteran's 
history and current complaints, as well as 
a comprehensive mental status evaluation.  
Any indicated diagnostic studies, including 
psychological testing, must also be 
accomplished if deemed warranted by the 
psychiatrist.  All established psychiatric 
diagnoses are then to be fully set forth.

It is requested that the psychiatrist offer 
an opinion, with full supporting rationale, 
as to whether the veteran has PTSD meeting 
the criteria of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994), 
and, if so, whether it is at least as 
likely as not that the veteran's PTSD is 
the result of any verified in-service 
event(s).  Such discussion must include the 
examiner's opinion as to the presence or 
absence of linkage between current symptoms 
of the veteran and any verified 
stressor(s).

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the RO must readjudicate the veteran's 
claim of entitlement to service connection 
for PTSD on the basis of all the evidence 
on file and all governing legal authority.  
All applicable laws and regulations should 
be considered, including the VCAA; 38 
U.S.C.A. § 1154 (West 2002); and the 
provisions of 38 C.F.R. § 3.304(f).  If the 
benefit sought on appeal is not granted, 
the veteran and his representative must be 
provided with a supplemental statement of 
the case which should include a summary of 
the evidence and the law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




